EXECUTION COPY
AMENDMENT NO. 6 TO SECURED LOAN AGREEMENT
     AMENDMENT TO SECURED LOAN AGREEMENT (this “Amendment”) dated as of March 6,
2009, among WESTLB AG, NEW YORK BRANCH (the “Lender”), U.S. BANK NATIONAL
ASSOCIATION, a national banking association (the “Collateral Agent” and
“Securities Intermediary”), LEASE EQUITY APPRECIATION FUND II, L.P., a Delaware
limited partnership (“LEAF” or the “Seller”), LEAF FINANCIAL CORPORATION, a
Delaware corporation (the “Servicer”), LEAF FUNDING, INC., a Delaware
corporation (the “Originator”) and LEAF FUND II, LLC, a Delaware limited
liability company (the “Borrower”).
WITNESSETH:
     WHEREAS, the parties hereto are parties to the Secured Loan Agreement,
dated as of June 1, 2005 (as modified, amended or supplemented from time to
time, the “Secured Loan Agreement”);
     WHEREAS, pursuant to Section 14.04 of the Secured Loan Agreement, the
parties hereto wish to amend the Secured Loan Agreement and hereby agree that
the Secured Loan Agreement is hereby amended; and
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     SECTION 1. Definitions.
     (a) Whenever used in this Amendment, capitalized terms used and not
otherwise defined herein shall have the meanings set forth in Appendix A to the
Secured Loan Agreement.
     (b) Any term that relates to a document or a statute, rule, or regulation
includes any amendments, modifications, supplements, or any other changes that
may have occurred since the document, statute, rule, or regulation came into
being, including changes that occur after the date of this Amendment.
     SECTION 2. Amendments.
     (a) Section 2.01(c) is hereby amended by adding immediately before the “.”
therein the following:
     “or (iii) when any Funding Termination Event has occurred and is
continuing”
     (b) Covenants of LEAF. Section 7.02 of the Secured Loan Agreement is hereby
amended by deleting the text of item (jj) thereof and substituting therefor the
word “[Reserved]”.
     (c) Event of Default. Section 8.01 of the Secured Loan Agreement is hereby
amended by deleting the text of Subsections (l), (m), (n) and (w) thereof and
substituting therefor the word “[Reserved]”.

 



--------------------------------------------------------------------------------



 



     (d) Change of Control. The definition of Change of Control in Appendix A of
the Secured Loan Agreement is hereby amended by deleting the text of item (iv)
thereof and substituting therefor the following:
          “(iv) any two of the following Persons shall cease to be employed by
any LEAF Party in either (A) the position in which such Person was so employed
as of the Closing Date or (B) a more senior position: Crit DeMent, Miles Herman
and David H. English.”
     (e) The definitions of Advance Amount, Applicable Margin, Facility
Termination Event, Non Performing Asset, Non-Use Fee, Required Credit Support
Amount, Required Reserve Account Floor Amount, Required Reserve Account
Percentage, Senior Leverage Ratio, Serviced Portfolio and Static Pool Test in
Appendix A shall be struck in their entirety and replaced with:
          “Advance Amount” means, as of any date of determination, the amount
equal to the least of:
     (a) the Advance Rate times the Implicit Principal Balance of all Eligible
Contracts on such date of determination, including the Contracts to be funded on
such date;
     (b) the Available Commitment, before taking into account the Advance on
such date; and
     (c) the Advance Rate, calculated assuming that the applicable percentage
pursuant to clause (b) of the definition of Required Credit Support Amount is
13.0%, times the sum of the Implicit Principal Balance of all Eligible Contracts
to be funded on such date.
          “Applicable Margin” means, for each Advance, as of any date of
determination: (i) with respect to any Eligible Contracts funded on or prior to
February 28, 2009 and prior to the Facility Termination Date, 1.20%; (ii) with
respect to any Eligible Contracts funded after February 28, 2009 and prior to
the Facility Termination Date, 2.50%; and (iii) on or after the Facility
Termination Date, 3.00%.
          “Facility Termination Event” means the occurrence of any of the
following: (i) an Event of Default; (ii) a Funding Termination Event that
remains in effect for two consecutive Payment Dates as reported in the Monthly
Servicer Report or otherwise; (iii) the Cumulative Net Loss for all contracts in
the Serviced Portfolio originated in a calendar quarter exceeded the applicable
percentages found in the column titled “Facility Termination Event” in the
definition of “Static Pool Test” for two or more consecutive calendar quarters
after such pool of contracts was originated; (iv) any event or circumstance
described in Subsections (d), (e), (h), (o) and (v) of Section 8.01 shall occur
with respect to any LEAF Party; (v) any event or circumstance described in
Subsection (q) of Section 8.01 shall occur with respect to LEAF; (vi) a Servicer
Termination Event (if the Servicer is a LEAF Party) set forth in Subsections
(vii), (viii), (ix), (x), (xi), (xii) and (xiii) of Section 6.01(a) of the
Servicing Agreement, shall have

2



--------------------------------------------------------------------------------



 



occurred and be continuing; (vii) any Change of Control shall occur with respect
to LEAF or the Borrower, unless the Lender shall have expressly consented to
such Change of Control in writing; (viii) LEAF shall have failed to maintain a
Senior Leverage Ratio no greater than 8.0:1.0; (ix) the Servicer shall have
failed to maintain (a) “Minimum Tangible Net Worth” (defined as stockholders’
equity plus subordinated debt less intangibles, with no SFAS 133/138
adjustments) of $30,000,000 or (b) minimum stockholders’ equity of $6,000,000
(with no SFAS 133/138 adjustments); and (x) LEAF shall have defaulted (after
giving effect to any and all notice, grace and cure periods) in respect of any
material Indebtedness for borrowed money.
          “Non Performing Asset” means a Contract which is not a Defaulted
Contract and for which a related Customer is more than 121 days but less than
181 days contractually delinquent.
          “Non-Use Fee” means, with respect to any Payment Date on or prior to
the Facility Termination Date, a fee in an amount equal to the product of
(a) one-twelfth (1/12th), (b) 0.50%, and (c) the Maximum Facility Amount minus
the daily average Total Outstanding Advances during the preceding calendar
month.
          Required Credit Support Amount” means, the greatest of: (a) the
product of (i) the Weighted Average Life of the Eligible Contracts as of such
date of determination (including any Eligible Contracts to be funded on such
date) multiplied by (ii) 3.0 multiplied by (iii) the average of the Annualized
Default Ratios on the Securitized Portfolio for the three most recently ended
Collection Periods beginning with the calendar quarter ending March 31, 2009;
(b) the product of the Aggregate Implicit Principal Balance of all Eligible
Contracts times 9.45%, for all dates on or prior to March 31, 2009, 9.90 %, for
all dates after March 31, 2009 but on or prior to April 30, 2009, 10.35%, for
all dates after April 30, 2009 but on or prior to May 31, 2009, 10.80%, for all
dates after May 31, 2009 but on or prior to June 30, 2009, 11.25%, for all dates
after June 30, 2009 but on or prior to July 31, 2009, 11.70%, for all dates
after July 31, 2009 but on or prior to August 30, 2009 and 13.0%, for all dates
after August 30, 2009; or (c) $15,000,000.
          “Required Reserve Account Floor Amount” means $750,000.
          “Required Reserve Account Percentage” means (a) on any date prior to a
Reserve Account Step-Up Event or any date after a Reserve Account Step-Up Event
has been cured for the third consecutive Collection Period, 1.00% and (b) on any
date on or after a Reserve Account Step-Up Event which has not been cured for
three consecutive Collection Periods, 3.00%.
          “Senior Leverage Ratio” means, with respect to LEAF, the result
obtained by dividing LEAF’s Combined Recourse Debt by LEAF’s Adjusted Partner’s
Capital. For such determination, “Combined Recourse Debt” means all of LEAF’s
debts and liabilities, but excluding third party accounts payable, accrued
expenses, non-recourse debt, SFAS 133/138 adjustments (if any) and intercompany
obligations less applicable cash then on deposit in the “Lockbox Account,” and
“Adjusted Partner’s Capital” means

3



--------------------------------------------------------------------------------



 



partner’s capital plus subordinated debt, if any (in accordance with GAAP with
no SFAS 133/138 adjustments) plus “Due to General Partner”. For such
determination, “Due to General Partner” means amounts, as set forth in the
financial statements of LEAF, that are due to LEAF Financial Corporation and its
affiliates, as general partner of LEAF, for management fees and expenses due for
servicing the Securitized Portfolio in addition to amounts LEAF Financial
Corporation has paid for property taxes due on the Securitized Portfolio that
have been billed to Customers.
          “Serviced Portfolio” means the aggregate amount of contracts for the
lease or financing of equipment serviced by the Servicer.
          “Static Pool Test” means, the Cumulative Net Loss of the Serviced
Portfolio shall not exceed the percentages specified below, otherwise either a
Reserve Account Step-Up Event or a Facility Termination Event will be deemed to
have occurred.
Cumulative Net Losses

                      Reserve Account   Facility Calendar Quarter Since Contract
Origination   Step-Up Event   Termination Event
1
    2.50 %     3.00 %
2
    3.50 %     4.00 %
3
    4.00 %     4.50 %
4
    4.25 %     4.75 %
5
    4.50 %     5.00 %
6
    4.75 %     5.25 %
7
    5.25 %     5.75 %
8
    5.50 %     6.00 %
9 and after
    5.75 %     6.25 %

     (d) The following definitions shall be added to Appendix A to the Secured
Loan Agreement in the appropriate alphabetical order:
          “Funding Termination Event” means the occurrence of any of the
following: (i) the average of the Annualized Default Ratios on the Serviced
Portfolio for the three most recently ended Collection Periods exceeds 4.50%;
(ii) the average of the Annualized Default Ratios on the Securitized Portfolio
for the three most recently ended Collection Periods exceeds 3.50%; (iii) the
average of the NPA Ratios for the Serviced Portfolio for the three most recently
ended Collection Periods exceeds 4.75%; or (iv) the average of the NPA Ratios
for the Securitized Portfolio for the three most recently ended Collection
Periods exceeds 3.50%.
          “Reserve Account Step-Up Event” means the occurrence of any of the
following: (i) the average of the Annualized Default Ratios on the Serviced
Portfolio for the three most recently ended Collection Periods exceeds 3.50%;
(ii) the average of the NPA Ratios for the Serviced Portfolio for the three most
recently ended Collection Periods exceeds 3.75%; (iii) the average of the NPA
Ratios for the Securitized Portfolio for the three most recently ended
Collection Periods exceeds 2.50%; (iv) the average of the Annualized Default
Ratios on the Securitized Portfolio for the three most recently ended Collection
Periods exceeds 2.50%; and (v) the Cumulative Net Loss for all contracts in the
Serviced Portfolio originated in a calendar quarter exceeded the

4



--------------------------------------------------------------------------------



 



applicable percentages found in the column titled “Reserve Account Step-Up
Event” in the definition of “Static Pool Test”.
     (e) On or after the effective date of this Amendment, all references to the
amount in clause (ii) of the definition of “Applicable Margin” in the Secured
Loan Agreement shall mean and be a reference to the amount in clause (iii) of
the definition of “Applicable Margin” in this Amendment and all references to
the amount in clause (i) of the definition of “Applicable Margin” in the Secured
Loan Agreement shall mean and be a reference to the amount in clause (i) or
clause (ii), as applicable, of the definition of “Applicable Margin” in this
Amendment.
     (d) The Eligibility Criteria set forth in Exhibit D are hereby amended by:
          (i) striking the text “and the Territory of Guam” from the second
sentence of paragraph (xxxvi) thereof;
          (ii) deleting the word [Reserved] in paragraph (xlvii) thereof and
substituting therefor “With respect to any Contract to be funded after
February 28, 2009, the Implicit Principal Balance of such Contract is not
greater than $500,000.”; and
          (iii) deleting Section (liii) in its entirety and replacing it with
the following:
          “(liii) Each of the following criteria shall be satisfied with respect
to each Contract as of any date of determination:
          (A) [reserved];
          (B) after giving effect to the addition of the Contract to the pool of
Eligible Contracts, the percentage of Eligible Contracts (by Aggregate Implicit
Principal Balance, as of any date of determination) that do not provide for
level Scheduled Payments thereunder will not exceed 5.00% of the Aggregate
Implicit Principal Balance of all Eligible Contracts;
          (C) after giving effect to the addition of the Contract to the pool of
Eligible Contracts, the weighted average remaining term of all of the Eligible
Contracts does not exceed 48 months;
          (D) after giving effect to the addition of the Contract to the pool of
Eligible Contracts, the percentage of the Equipment (by Aggregate Implicit
Principal Balance, as of any date of determination) with Customers located in
any one state does not exceed 25.00% of the Aggregate Implicit Principal Balance
of the Eligible Contracts;
          (E) after giving effect to the addition of the Contract to the pool of
Eligible Contracts, the percentage of the Eligible Contracts (by Aggregate
Implicit Principal Balance, as of any date of determination) with related
Equipment that is of the one type of Equipment most commonly related to the
Eligible Contracts does not exceed 25.00%.

5



--------------------------------------------------------------------------------



 



          (F) after giving effect to the addition of the Contract to the pool of
Eligible Contracts, the percentage of the Eligible Contracts (by Aggregate
Implicit Principal Balance, as of any date of determination) with respect to
which (1) a Lien Certificate is necessary to perfect a security interest in the
related Equipment does not exceed 20.00% of the Aggregate Implicit Principal
Balance of all of the Eligible Contracts, (2) the Contract was originated in, or
the related Customer and Equipment are located in, the Commonwealth of Puerto
Rico does not exceed 3.00% of the Aggregate Implicit Principal Balance of all of
the Eligible Contracts or (3) the Equipment constitutes a fixture under
applicable law in effect in the State jurisdiction in which such Equipment is
located, does not exceed 10.00% of the Aggregate Implicit Principal Balance of
all of the Eligible Contracts; provided that for any Contract for which the
related Equipment constitutes a fixture under applicable law, the encumbrancer
of the related real property shall have executed a waiver and consent in the
form of the Waiver & Consent — Landlord/Mortgagee attached hereto as Exhibit A,
or in such other commercially reasonable form containing the following key
elements: name of property owner, landlord or mortgagee; the list of Equipment
in or subject to the related Contract; acknowledgement that such Equipment
belongs to the owner thereof under the related Contract; the ability of the LEAF
Originator, the Borrower or the Servicer to remove the Equipment in a reasonable
fashion and consistent with the Servicer’s or LEAF’s current requirements as
indicated in its policy and procedures; and, in substance, either or both of
(x) a waiver by the encumbrancer of the real property of any claim on the
Equipment that is prior to the LEAF Originator or its assigns or (y) a statement
by the encumbrancer that the Equipment shall not constitute a fixture.
          (G) after giving effect to the addition of the Contract to the pool of
Eligible Contracts, the percentage of the Eligible Contracts (by Aggregate
Implicit Principal Balance, as of any date of determination) having the same
related vendor or any one or more related vendors each of whom are Affiliates of
each other (1) does not exceed 6.00% of the Aggregate Implicit Principal Balance
of all Eligible Contracts or (2) if the unsecured senior indebtedness of such
vendor or of each such affiliated vendor is rated investment grade by either
Moody’s or Standard & Poor’s, does not exceed 10.00% of the Aggregate Implicit
Principal Balance of all Eligible Contracts;
          (H) after giving effect to the addition of the Contract to the pool of
Eligible Contracts, the Aggregate Implicit Principal Balance of Eligible
Contracts (as of any date of determination) with respect to which any one Person
or any Affiliate of such Person is the related Customer does not exceed 2.50% of
the Aggregate Implicit Principal Balance of all Eligible Contracts;
          (I) after giving effect to the addition of the Contract to the pool of
Eligible Contracts, the Aggregate Implicit Principal Balance of Eligible
Contracts (as of any date of determination) with respect to which any three
(3) Persons who are not Affiliates of each other (but including any Affiliates
of each such Person) is the related Customer does not exceed 7.00% of the
Aggregate Implicit Principal Balance of all Eligible Contracts;

6



--------------------------------------------------------------------------------



 



          (J) after giving effect to the addition of the Contract to the pool of
Eligible Contracts, the Aggregate Implicit Principal Balance of Eligible
Contracts (as of any date of determination) having a deferred first Scheduled
Payment does not exceed 5.00% of the Aggregate Implicit Principal Balance of all
Eligible Contracts, and no such deferral period exceeds 90 days; and
          (K) after giving effect to the addition of the Contract to the pool of
Eligible Contracts, the percentage of the Eligible Contracts (by Aggregate
Implicit Principal Balance, as of any date of determination) that are Business
Acquisition Loans is not greater than 5.00% of the Aggregate Implicit Principal
Balance of the Eligible Contracts.
     SECTION 3. Effective Date. The effective date of this Amendment shall be
February 28, 2009.
     SECTION 4. Representations and Warranties.
     Borrower, LEAF and Servicer each hereby severally certifies as to itself
that its respective representations and warranties set forth in Article VI of
the Secured Loan Agreement (and any other representations and warranties made by
Borrower, LEAF or Servicer in the Secured Loan Agreement) are true and correct
on the date hereof with the same force and effect as if made on the date hereof,
except to the extent such representations and warranties speak specifically to
an earlier date in which case they shall have been true and correct on such
date. In addition, Borrower, LEAF and Servicer each severally represents and
warrants (which representations and warranties shall survive the execution and
delivery hereof) that (a) no unwaived Facility Termination Event (nor any event
that but for notice or lapse of time or both would constitute an unwaived
Facility Termination Event) shall have occurred and be continuing as of the date
hereof nor shall any unwaived Facility Termination Event (nor any event that but
for notice or lapse of time or both would constitute an unwaived Facility
Termination Event) occur due to this Amendment becoming effective, (b) Borrower,
LEAF and Servicer each has the power and authority to execute and deliver this
Amendment and has taken or caused to be taken all necessary actions to authorize
the execution and delivery of this Amendment, (c) no consent of any other person
(including, without limitation, members or creditors of Borrower, LEAF or
Servicer), and no action of, or filing with any governmental or public body or
authority is required to authorize, or is otherwise required in connection with
the execution and performance of this Amendment, other than such that have been
obtained, (d) the Secured Loan Agreement, as amended by this Amendment,
constitutes the legal, valid and binding obligation of Servicer, LEAF and the
Borrower, enforceable against them in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency, moratorium,
reorganization and other similar laws of general application affecting
creditors’ rights generally and by general principles of equity (whether such
enforceability is considered in a proceeding in equity or law), and (e) the
execution, delivery and performance of this Amendment will not violate any
provision of any existing law or regulation or any order or decree of any court,
regulatory body or administrative agency or the certificate of formation or the
limited liability company agreement of Servicer, LEAF or Borrower or any
material indenture, agreement, mortgage, deed of trust or other instrument to
which Servicer, LEAF or the Borrower is a party or by which it is bound.

7



--------------------------------------------------------------------------------



 



     SECTION 5. Ratification. Upon execution of this Amendment, the Secured Loan
Agreement shall be amended in accordance herewith, and the respective rights,
limitations, obligations, duties, liabilities and immunities of the parties
shall hereafter be determined, exercised and enforced subject in all respects to
such amendments, and the terms of this Amendment shall be a part of the Secured
Loan Agreement for any and all purposes. Except as modified and expressly
amended by this Amendment, the Amendment is in all respects ratified and
confirmed, and all the terms, provisions and conditions thereof shall be and
remain in full force and effect.
     SECTION 6. GOVERNING LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF
LAW PRINCIPLES THEREOF.
     SECTION 7. Counterparts. For the purpose of facilitating the execution of
this Amendment and for other purposes, this Amendment may be executed
simultaneously in any number of counterparts, each of which shall be deemed to
be an original and together shall constitute and be one and the same instrument.
     SECTION 8. Severability of Provisions. If any one or more of the provisions
or terms of this Amendment shall be for any reason whatsoever held invalid, then
such provisions or terms shall be deemed severable from the remaining provisions
or terms of this Amendment and shall in no way affect the validity or
enforceability of the other provisions or terms of this Amendment.
     SECTION 9. Amendment. This Amendment may be amended or modified from time
to time by the parties hereto, but only by an instrument in writing signed by
each of the parties hereto.
     SECTION 10. Headings. The Section headings are not part of this Amendment
and shall not be used in its interpretation.
[REMAINDER OF PAGE IS INTENTIONALLY LEFT BLANK]

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the day and year first above written.

            LEAF FUND II, LLC,
as Borrower
      By:   /s/ Miles Herman         Name:   Miles Herman        Title:   VP,
Equipment Leasing        LEASE EQUITY APPRECIATION FUND II, L.P.,
as Seller
      By:   LEAF FINANCIAL CORPORATION,         as General Partner           
By:   /s/ Miles Herman         Name:   Miles Herman        Title:   President/
COO        LEAF FINANCIAL CORPORATION, as Servicer
      By:   /s/ Miles Herman         Name:   Miles Herman        Title:  
President/ COO        LEAF FUNDING, INC., as Originator
      By:   /s/ Miles Herman         Name:   Miles Herman        Title:   Senior
Vice President     

Amendment No. 6 to Secured Loan Agreement — LEAF II

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as
Collateral Agent and Securities Intermediary
      By:   /s/ Diane L. Reynolds         Name:   Diane L. Reynolds       
Title:   Vice President     

Amendment No. 6 to Secured Loan Agreement — LEAF II

 



--------------------------------------------------------------------------------



 



            WESTLB AG, NEW YORK BRANCH, as Lender
      By:   /s/ Matthew F. Tallo         Name:   Matthew F. Tallo       
Title:   Executive Director            By:   /s/ Vesselina Koleva        
Name:   Vesselina Koleva        Title:   Director     

Amendment No. 6 to Secured Loan Agreement — LEAF II

 